Case 9:18-cv-80176-BB Document 512-6 Entered on FLSD Docket 05/21/2020 Page 1 of 2




                     EXHIBIT 6
Case 9:18-cv-80176-BB Document 512-6 Entered on FLSD Docket 05/21/2020 Page 2 of 2
                                                            Friday, May 15, 2020 at 16:19:43 Eastern Daylight Time

Subject: Produc'on Delivery No'ce - DEFAUS_PROD042
Date: Tuesday, January 14, 2020 at 4:23:12 PM Eastern Standard Time
From: Grogan, Eliot
To:      'Kyle Roche', 'Velvel Freedman', jdelich@rcﬂlp.com, nbermond@rcﬂlp.com
CC:      Bevel-ED

Kyle, Velvel, Joseph, and Nathalie

We have uploaded a new produc'on volume (DEFAUS_PROD042) to our FTP site for you to download. The
password for the delivered zip ﬁle is below. Please let us know if there are any ques'ons or issues accessing
this produc'on delivery. Thanks

h^ps://m`.ap-review.co.uk
Produc'on Password: uxFaQhTuF9WXDzW9

 Production Volume:       DEF_PROD042
 Production BegDoc:       DEF_01586024
 Production EndDoc:       DEF_01586024
 No. of Documents:        1
 No. of Pages:            1
 No. of Natives:          1
 No. of Redactions:       0
 No. of Privilege:        0
 Production Size:         0.01



Eliot Grogan
Senior Vice President

AlixPartners
2099 Pennsylvania Ave NW Suite 300, Washington DC 20006
D +1 (202) 756-9048 M +1 (202) 320-8311
egrogan@alixpartners.com
alixpartners.com | linkedIn | twitter | facebook

Conﬁden'al: This electronic message and all contents contain informa'on from the ﬁrm of AlixPartners, LLP and its
aﬃliates which may be conﬁden'al or otherwise protected from disclosure. The informa'on is intended to be for the
addressee only. If you are not the addressee, any disclosure, copy, distribu'on or use of the contents of this message
is prohibited. If you have received this electronic message in error, please no'fy us immediately at +1 (248) 358-4420
and destroy the original message and all copies.




                                                                                                                  Page 1 of 1
